Title: To John Adams from Robert R. Livingston, 9 January 1782
From: Livingston, Robert R.
To: Adams, John



No 4
Philadelphia Jany 9. 1782
Dr Sir

I write merely to put you on your guard against any Falsehoods the Enemy may think it necessary to publish, about the time of opening their Budget. All is well here. There has been no action to the Southward. Many of the Tories in North Carolina, enraged at being deserted, have joined our army, and as is said, Executed some of their Leaders.
The Enemy have drawn all their Troops into Charleston and our advanced parties are as low down as Hadrials point.
I congratulate you upon the Brilliant Expedition of the Marquis de Bouille, it does him the highest honor, and his subsequent conduct forms such a Contrast to that of the English, as must, I should suppose, have great influence upon the minds of the people with you and forward your negotiations. The one fighting to oppress and enslave a free people. The other to establish their rights, the one attempting to Tiranize over the Ocean, and fetter the Commerce of the Wor[l]d, the other resisting that Tyranny, and rendering Trade as free as nature made it. The one, insulting, plundering and abusing an old Friend and ally in the midst of profound Peace, the other extending in War Mercy to her bitterest Enemies; and Marching to conquest with domestic Peace in their Train. The one burning defenceless Towns and peaceful Villages where they have been hospitably entertained—the other guarding from violence with scrupulous attention the fire sides of their inveterate Foes. The one murdering in cold Blood, or more crully by Want and Missery in Prison Ships, those who speak the same Language, profess the same Religion, and spring from the same ancestors. The other forgetting difference of Religion, Language and heriditary enmity, spare the vanquished administer to their wants, offer consolation to their distress, and prove more by their conduct, than by their professions, that they are armed in the cause of humanity. The one without regard to truth or decency, boasts of victories they never gained, and ostentatiously exaggerating the little advantages which superior numbers have sometimes given them, while the other leaves the debility of their Enemy, to express the Brilliancy of their actions. The one—but I should never have done, if I were to make the points in which the British differ from a brave humane and polished nation. The recap­ture of St Eustatia in all its circumstances, and the disgraceful defence of york Town, prove that they are no longer the people we once thought them; if ever they were brave and generous they have lost those virtues with the Spirit of freedom. Adieu my Dear Sir, may your exertions in the Cause of your Country be attended with all the success they merit.

I have the honor to be &c. &c

